—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Lonschein, J.), dated June 7, 2000, which, upon a jury verdict on the issue of liability, is in favor of the defendants and against him dismissing the complaint.
Ordered that the judgment is affirmed, with one bill of costs.
Contrary to the appellant’s contention, the jury verdict was not against the weight of the evidence. A jury verdict should not be set aside as against the weight of the evidence unless the jury could not have reached its verdict on any fair interpretation of the evidence (see, Lolik v Big V Supermarkets, 86 NY2d 744; Nicastro v Park, 113 AD2d 129). “[P]articular deference has traditionally been accorded to jury verdicts in favor of defendants in tort cases because the clash of factual contentions is often sharper and simpler in those matters and the jury need not find that a defendant has prevailed by a preponderance of the evidence but rather may simply conclude that the plaintiff has failed to meet the burden of proof requisite of establishing the defendant’s culpability” (Nicastro v Park, supra, at 134; see, Carotenuto v Harran Transp. Co., 226 AD2d 334).
The appellant’s contention that the Supreme Court’s conduct during the course of the trial deprived him of a fair trial is without merit. Krausman, J. P., S. Miller, Schmidt and Crane, JJ., concur.